  Case: 1:20-cv-00248-TSB-SKB Doc #: 7 Filed: 07/20/20 Page: 1 of 2 PAGEID #: 60




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 ALONZO JOHNSON, JR.,                         :      Case No. 1:20-cv-248
                                              :
        Plaintiff,                            :      Judge Timothy S. Black
                                              :
 vs.                                          :      Magistrate Judge Stephanie K.
                                              :      Bowman
 UNITED STATES CONGRESS,                      :
                                              :
        Defendant.                            :

                        DECISION AND ENTRY
            ADOPTING THE REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE (Doc. 6)

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on June 24, 2020, submitted a Report and

Recommendation, recommending that the Court deny Plaintiff’s motion for

reconsideration. (Doc. 6). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

       Accordingly:

       1.     The Report and Recommendation (Doc. 6) is ADOPTED;

       2.     Plaintiff’s motion for reconsideration (Doc. 5) is DENIED;
 Case: 1:20-cv-00248-TSB-SKB Doc #: 7 Filed: 07/20/20 Page: 2 of 2 PAGEID #: 61




        3.      Within thirty (30) days of the date of this Order, Plaintiff SHALL pay the
                full $400 fee ($350 filing fee plus $50 administrative fee) required to
                commence this action;

        4.      Plaintiff SHALL take notice that his failure to pay the full $400 fee within
                thirty (30) days of the date of this Order will result in the dismissal of his
                action; and

        5.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
                of this Order would not be taken in good faith and, therefore, this Court
                DENIES Plaintiff leave to appeal in forma pauperis.

        IT IS SO ORDERED.

Date:        7/20/2020                                           s/Timothy S. Black
                                                               Timothy S. Black
                                                               United States District Judge




                                               2
